Citation Nr: 0942059	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  04-04 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1985 to August 
1989.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In October 2004, the Veteran testified at a formal hearing in 
front of a decision review officer at the Indianapolis RO.  
The transcript of the hearing has been reviewed and is 
associated with the claims file.

In December 2008, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for further notification, 
development, and readjudication of the claim.  The requested 
action has been completed, and the case has been returned to 
the Board for further appellate consideration.


FINDING OF FACT

The competent evidence of record shows that the Veteran's 
service-connected hemorrhoids are manifested by mild or 
moderate symptoms and are not thrombotic.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the Veteran's 
service-connected hemorrhoids have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.114, 
Diagnostic Code 7336 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In February 2004, September 2006, and July 2007 
correspondence, the RO and AMC advised the Veteran of what 
the evidence must show to establish entitlement to an 
increased evaluation for his service-connected disability 
while also describing the types of lay and medical evidence 
that the Veteran should submit in support of his claim.  The 
RO and AMC also explained what evidence VA would obtain and 
make reasonable efforts to obtain on the Veteran's behalf in 
support of the claim.  The July 2007 VCAA notice letter also 
addressed the elements of degree of disability and effective 
date.  As part of that notice, the Veteran was told that 
disability ratings usually range from zero to 100 percent 
depending on the disability involved and based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claim by virtue of the aforementioned VCAA notice 
letters.  Any defect with respect to the timing of the VCAA 
notice was cured when the AMC subsequently readjudicated the 
Veteran's claim in June 2009. 

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations for his 
hemorrhoids in January 2009, April 2008, November 2006, 
November 2003, December 2002, and August 2001; obtained the 
Veteran's VA treatment records; and associated his service 
treatment records (STRs) and hearing transcript with the 
claims file.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are, collectively, more than adequate, 
as five of the examinations were predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file (2009, 2008, 2006, 2003, 2002).  All examinations 
included the Veteran's subjective complaints about his 
disability and the objective findings needed to rate the 
disability. 


The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the Veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2009).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
in this case, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Analysis

The Veteran complains of pain, irritation, and itchiness 
associated with his service-connected hemorrhoids and seeks 
entitlement to a compensable evaluation.  The Board notes 
that a 10 percent disability rating is warranted under 
Diagnostic Code 7336 when there is evidence of external or 
internal hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (2009).  A 20 percent disability rating is warranted 
when there is evidence of external or internal hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures.  Id.  Diagnostic Code 7336 does not allow for a 
disability rating higher than 20 percent.  Id.  

The Veteran filed his claim for an increased evaluation in 
April 2001.  Since that time, he has received medical 
treatment at the VA Medical Center in Indianapolis and VA has 
afforded him with six compensation and pension examinations.  
The Board notes that throughout the appeal period, the 
Veteran has claimed that he has experienced anal itching, 
burning, diarrhea, difficulty passing stool, pain, and 
swelling as a result of his service-connected hemorrhoids.  
The record also reflects that the Veteran has seen blood in 
his stool at times and that he testified in October 2004 that 
he had daily bleeding.  To treat his hemorrhoids, the Veteran 
occasionally applies Preparation-H and also used to soak in 
Epsom salt baths.  While some of the Veteran's VA examiners 
found evidence of hemorrhoids, none have ever found any 
indication of thrombosis, fissures, or excessive redundant 
tissue.  Additionally, the record demonstrates that the 
Veteran's hemoglobin counts were 15.2 grams per deciliter 
(g/dL) and 14.3 g/dL in January 2009 and May 1999, 
respectively.  According to those records, the normal range 
for hemoglobin is 14 to 18 g/dL.     

Thus, the Board finds the evidence of record does not 
establish that the Veteran's hemorrhoids were thrombotic or 
with excessive redundant tissue at any point during the 
appeal period.  Furthermore, while there is some evidence 
that the Veteran's hemorrhoids bled persistently, there is no 
evidence that he also had secondary anemia or fissures.  
Diagnostic Code 7336 requires thrombotic hemorrhoids for a 10 
percent disability rating and either fissures or anemia 
secondary to persistent bleeding for a veteran to be entitled 
to a 20 percent disability rating.  To that end, the record 
clearly indicates that the Veteran does not have, and did not 
have at any point during the appeal period, thrombotic 
hemorrhoids, anemia, or fissures.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a compensable evaluation for the Veteran's service-
connected hemorrhoids on a schedular basis.  Consideration 
has been given to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, a 
review of the record fails to reveal any additional 
functional impairment associated with the Veteran's claimed 
disability that warrants further consideration of alternate 
rating codes for the entire appeal period.
 
While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show 
distinct time periods where the Veteran's claimed disability 
exhibited symptoms that would warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

To the extent that the Veteran's hemorrhoid disability 
affects his employability, such has been contemplated in the 
assignment of the current schedular evaluation.  The Veteran 
stated that he missed work because his hemorrhoids made it 
"hard" to function and that he had to go home sometimes 
when they started bleeding.  However, the Board notes that 
the Veteran's January 2009 compensation and pension 
examination report indicates that he is currently unemployed 
due to reasons unrelated to his hemorrhoids.  Therefore, the 
Board finds that the competent evidence of record does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
There is no unusual or exceptional disability picture.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2009) is 
not warranted in this case.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
  

ORDER

Entitlement to a compensable evaluation for service-connected 
hemorrhoids is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


